Citation Nr: 0534758	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

The propriety of an initial noncompensable (zero percent) 
rating assigned for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969, and from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), in which the RO granted 
service connection for hearing loss of the left ear, and 
assigned a noncompensable rating for that disability.  The 
veteran perfected an appeal to the Board with respect to the 
noncompensable rating assigned.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's service-connected left ear hearing loss is 
productive of no more than Level III hearing loss in the left 
ear; the right ear is assigned a Level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2004); 69 Fed. Reg. 48,148-50 (August 9, 
2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in August 2002 and April 2003, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA and private clinical 
records; and the reports of VA examination.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. 

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e). When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
subject to provisions of 38 C.F.R. § 3.383.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 hertz 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Id.

Prior to December 6, 2002, if service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85. 

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent and 
the hearing impairment in the other ear is considered a 
disability under § 3.385, the hearing impairment in the non 
service-connected ear will be considered in evaluating the 
service-connected disability.  69 Fed. Reg. 48148-50 (August 
9, 2004) [to be codified as amended at 38 C.F.R. § 3.383(a)].  
In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

In this case, a VA audiological evaluation dated in May 1995 
shows that the pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 hertz were respectively, 5, 0, 30, and 
45 on the right; and 55, 50, 60, and 65 on the left.  The 
results of that examination revealed an average puretone 
threshold hearing level of 58 dB for the service-connected 
left ear, with a speech discrimination score of 90 percent.  
Application of these scores to table VI results in a Roman 
Numeral designation of III for the service-connected left 
ear.  This, combined with the designation of I for the 
veteran's nonservice-connected right ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the left ear under 
Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in 
November 1999, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 10, 5, 40, and 50 on the right; and 60, 40, 60, 
and 60 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 55 dB for the 
service-connected left ear, with a speech discrimination 
score of 90 percent.  Application of these scores to table VI 
results in a Roman Numeral designation of II for the service-
connected left ear.  This, combined with the designation of I 
for the veteran's nonservice-connected right ear, when 
applied to table VII, results in a noncompensable (zero 
percent) evaluation for hearing impairment for the left ear 
under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in August 
2001, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 55, 
35, 35, and 55 on the right; and 55, 40, 60, and 60 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 54 dB for the service-
connected left ear, with a speech discrimination score of 100 
percent.  Application of these scores to table VI results in 
a Roman Numeral designation of I for the service-connected 
left ear.  This, combined with the designation of I for the 
veteran's nonservice-connected right ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the left ear under 
Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in 
September 2002, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 60, 45, 50, and 65 on the right; and 60, 40, 
65, and 65 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 58 dB 
for the service-connected left ear, with a speech 
discrimination score of 96 percent.  Application of these 
scores to table VI results in a Roman Numeral designation of 
II for the service-connected left ear.  This, combined with 
the designation of I for the veteran's nonservice-connected 
right ear, when applied to table VII, results in a 
noncompensable (zero percent) evaluation for hearing 
impairment for the left ear under Diagnostic Code 6100.

The Board has considered whether pursuant to either version 
of 38 C.F.R. § 3.383, hearing impairment in the non service-
connected right ear should be considered in evaluating the 
service-connected left ear hearing loss. 

However, neither version of the regulatory criteria is met so 
as to warrant consideration of the non service-connected 
right ear in evaluating the service-connected left ear 
hearing loss.  First, with respect to the criteria in effect 
prior to December 6, 2002, as reflected in the objective 
findings above, the veteran is not shown to be totally deaf 
in either ear.  

With respect to the revised criteria, the hearing impairment 
in the nonservice-connected ear, the right ear, is considered 
a disability under 38 C.F.R. § 3.385.  Under that code, 
impaired hearing is considered to be a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).  These criteria are currently met for 
the right ear, as reflected in results of August 2001 and 
September 2002.  

However, the service-connected left ear hearing loss is not 
shown to be compensable to a degree of 10 percent or more 
(assuming for this purpose that the right ear has a Level I 
acuity).  For a compensable rating for the left ear hearing 
loss under Table VII, the left ear hearing loss level must be 
at least at Level X, not the level II which is the case here 
as reflected in the most recent examination, or even at the 
highest determined level of III, as reflected in the May 1995 
VA examination report.  See 38 C.F.R. § 4.85, Table VII.
  
Therefore, the hearing impairment in the nonservice-connected 
right ear will not be considered in evaluating the service-
connected left ear hearing loss.  69 Fed. Reg. 48148-50 
(August 9, 2004) [to be codified as amended at 38 C.F.R. § 
3.383(a)].  As neither of the versions' conditions are met, 
the hearing impairment in the nonservice-connected right ear 
is considered Level I pursuant to 38 C.F.R. § 4.85.  
38 C.F.R. § 3.383, 4.85.     

Thus, under the circumstances described above, a compensable 
initial disability rating for left ear hearing loss is not 
warranted in this case. 

Revisions in the rating schedule allow for application of 
Table VIA, which is based solely on puretone averages.  See 
38 C.F.R. §§ 4.85(c), 4.86 (2004).  There is no evidence that 
an examiner has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores or 
other such conditions.  See 38 C.F.R. §§ 4.85(c).  The Board 
has also considered sections 4.86(a) and (b) with respect to 
the veteran's claim.  However, the evidence does not reflect 
puretone thresholds of 55 dB or more at all of the 1000, 
2000, 3000, and 4000 hertz frequencies.  Furthermore, the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 hertz and a puretone threshold of 70 
dB or more at 2000 hertz.  Therefore,  consideration of Table 
VIA is not warranted in this instance.  

The board notes that private medical records include findings 
from audiometric testing in October 1995.  However, those 
findings do not contain pure tone hearing threshold levels at 
4000 hertz, or speech recognition scores using the Maryland 
CNC Test.  Therefore, the findings cannot be used to evaluate 
the hearing loss of the veteran's left ear under the 
provisions discussed above, pursuant to laws administered by 
VA. 

Based on the foregoing, applying the designations under the 
applicable tables, a zero percent evaluation remains 
warranted; and an evaluation in excess of that is not.

The veteran has argued that his service-connected left ear 
hearing loss disability is more severely disabling than the 
current noncompensable evaluation reflects.  The veteran's 
lay assertions of the severity of his hearing loss, however, 
are insufficient to establish entitlement to a higher 
evaluation for left ear hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected hearing loss of the left ear, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


